Citation Nr: 1510459	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a disability manifested by sleep apnea, to include as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to March 1992, including service in Southwest Asia during the Persian Gulf War.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012 and November 2013, the case was before an Acting Veterans Law Judge who, in pertinent part, remanded the matter for additional development; it has now been reassigned to the undersigned.  In October 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran received a copy, and was afforded opportunity to respond.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's sleep apnea was not manifested in service, and the preponderance of the evidence is against finding that such disability is related to service.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A November 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Pursuant to the Board's August 2012 and November 2013 remand instructions, the RO arranged for VA examinations in October 2012 and December 2013.  Because the examination reports did not resolve all medical questions raised, the Board obtained a VHA advisory medical opinion in the matter.  The Board notes that, taken together, the VA examination reports and advisory contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the claimed disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Board's August 2012 and November 2013 remand instructions have been satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifested either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. §  3.317(a)(1)(i).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.  An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).  

A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A January 1992 STR notes trouble sleeping associated with complaints of a persistent sore throat and a diagnosis of tonsillitis.  The Veteran's STRs are otherwise silent for any complaint, treatment, or diagnosis related to a sleep disturbance.  On January 1992 examination for separation from service, the Veteran's weight was noted to be 180 pounds.

On April 1992 VA general medical examination following separation from service, the Veteran denied any medical complaints other than hearing loss and prior warning regarding blood pressure; mild obesity was noted.

A March 2005 private (postservice) treatment record notes complaints related to probably sleep apnea, including snoring, gasping for air at night, waking up with difficulty breathing, and daytime fatigue.  Similar symptoms were noted in March 2007, and the Veteran was scheduled for sleep testing, which was conducted in May 2007.  Following the sleep testing, the diagnosis was severe obstructive sleep apnea with desaturation and morbid obesity; the examiner noted an 80 pound weight gain since separation from service (military discharge weight reported as 170; current weight documented as 249.7 pounds), and weight loss was recommended as part of the treatment for sleep apnea.  

In June 2007, the Veteran filed a claim for, inter alia, sleep apnea.  In his claim, he stated that he did not have sleep apnea during service, and alleged that symptoms did not start until June 1, 1992, i.e., after separation from service.  His claim was initially denied based, in part, on a lack of symptomatology during active service.  In his June 2009 notice of disagreement, he stated that his sleep apnea symptoms did begin in service, based on complaints from others about his loud snoring in the barracks.  He stated that he did not report these symptoms during the June 1992 examination because he did not know what sleep apnea was or that it was dangerous.  

On October 2012 VA examination, the examiner noted the Veteran's prior diagnosis of sleep apnea, confirmed by diagnostic testing, symptoms of which were first reported approximately 10 years prior and included loud snoring, interruptions in breathing while sleeping, and daytime fatigue.  The examiner opined that the Veteran's sleep apnea has known etiology and therefore was not due to an undiagnosed Gulf War illness.  The examiner opined that the disability was less likely than not otherwise related to service as it was not noted during or immediately after service.

On December 2013 VA examination, the examiner conducted a physical examination and reviewed the claims file, to include the prior examination and the Veteran's reports of snoring during service.  He noted the Veteran's reports of snoring in the early 1990s and reports of apneic episodes and daytime fatigue beginning in 1993.  The examiner considered the Veteran's contention of snoring during service, but noted that in addition to no medical documentation of snoring, there was no documentation of any other sleep apnea symptoms, such as apneic periods, during service.  With respect to Gulf War exposures, the examiner referenced the current medical literature, enumerated the most common risk factors for sleep apnea (gender, weight, and craniofacial/soft tissue abnormalities), and explained that Gulf War exposures are not etiologically linked to the development of obstructive sleep apnea.  The examiner concluded that the Veteran's sleep apnea was less likely than not related to his active service.

In the VHA medical expert opinion received in December 2014, upon review of the Veteran's electronic (VBMS) record, the expert noted that the strongest risk factor for obstructive sleep apnea is obesity and opined that, if the Veteran had gained significant weight since discharge, that was the most likely etiology of his obstructive sleep apnea (citing to a medical study).  The expert noted that other risk factors included "craniofacial abnormalities, advancing age, central fat distribution, and male sex."  

The medical expert addressed the specific medical questions upon which further explanation was sought:  whether the Veteran's snoring during active service was an early manifestation of his sleep apnea or whether his sleep apnea was related to Gulf War toxins/environmental hazards.  The expert opined that: 1. The Veteran's reported snoring in service was not an early manifestation of sleep apnea; 2. The Veteran's OSA was not as likely as not related to Gulf War Toxins and environmental hazards; 3. The Veteran's sleep apnea was not as likely as not caused or aggravated by his service; and 4. The likely cause of the Veteran's sleep apnea was his reported weight gain [which occurred postservice].  The examiner explained that, while snoring indicates increased upper airway resistance, and can be a sign of obstructive sleep apnea when said upper airway resistance is sufficient to disrupt sleep, it can also be associated with other conditions that narrow the upper airway, which can cause snoring without obstructive sleep apnea.  The examiner opined that the medical evidence suggests (citing to a specific study) that snoring is likely to progress to obstructive sleep apnea with weight gain.  The examiner stated that "Gulf War toxins" are not known to cause sleep apnea.  The examiner stated, in conclusion, that the most likely etiology of the Veteran's obstructive sleep apnea was his weight gain (documented on prior VA examination as 80 pounds) since separation from service.

It is not in dispute that the Veteran has a current diagnosis of sleep apnea.  What remains necessary for him to establish service connection for such disability is competent evidence of a nexus between the disability and his active service.

The Veteran is competent to report observed symptoms, such as snoring during service; however, he is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case, i.e., whether his sleep apnea is related to his active service.  

Assuming (strictly for purposes of the this decision) that the Veteran's reports of snoring  beginning during service are credible (the Board notes that the record suggests they may be self-serving , as when he filed his claim in 2007 he explicitly denied having sleep apnea symptoms, claimed to be snoring, during service and indicated they began after service, and after a postservice 1992 VA examination), the medical evidence of record is against a finding that any snoring in service was a manifestation  therein of his current sleep apnea.  The Board sought an expert opinion on the matter; opining it was not, the expert explained in essence that snoring can be due to various etiologies and that while studies have suggested that it may progress to obstructive sleep, this occurs  to weight gain (with weight gain being the predominant factor).  Here, the Veteran's weight gain to an obesity level occurred postservice.  The expert also noted that there is no documentation in the record of other manifestations of sleep apnea (such as gasping awakenings, witnessed apnea, .or unrefreshing sleep) at any time prior to 2007.    

The Board acknowledges the Veteran's representative's December 2014 written argument, that the VHA expert opinion is inadequate because the expert did not review the Veteran's discharge records (which show a discharge weight of 180 pounds) and because the most recent documentation of weight (2013 VA examination) only indicates a 20 pound weight gain (i.e., not significant) since separation from service (and that, consequently, the opinion is based on an inaccurate factual premise). In that regard the Board notes that although the Veteran's representative points to the Veteran's weight in 2013 being  200 pounds (thus reflecting only a 20 pound weight gain from the weight noted 2 months prior to service discharge, the Veteran's weight when sleep apnea was diagnosed was approximately 250 pounds, and that weight loss was advised as treatment.  As the medical question being addressed by the VHA expert was the etiology of the Veteran's sleep apnea, it is his weight at the time of diagnosis that was relevant, not his weight 5 years later.  The Veteran has not disputed that his weight in 2007 was as reported measured.  Consequently, while the expert opinion may be inaccurate as to the precise amount of weight gained between service and diagnosis, it is not inaccurate in its general premise that the Veteran had a quite substantial weight gain postservice before his obstructive sleep apnea was diagnosed.  The Board finds the VHA expert opinion an adequate response to the questions posed.

The Board has also considered whether the Veteran's sleep apnea is nonetheless related to his active service, to include consideration of Gulf War-related exposures.  The Board notes that obstructive sleep apnea is a known clinical diagnosis (with known causes, as described by the VA examiners), the presumptive provisions afforded for undiagnosed illnesses in veterans who served in the Persian Gulf area during the Persian Gulf War era (38 U.S.C.A. § 1117; 38 C.F.R. § 3.317) do not apply.  However, the December 2013 VA examiner and the VHA expert both explicitly considered the question of a nexus between sleep apnea and Gulf War exposures and explained that the medical literature does not support a connection between sleep apnea and Gulf War exposures.  As these opinions were based on examination of the Veteran, consideration of the claims file, and review of the medical literature, the Board finds that, taken together, they are probative evidence weighing against a finding of nexus to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is no competent/credible evidence to the contrary, the Board finds it persuasive.

Board acknowledges the Veteran's contention, in an April 2014 appellate brief, that the December 2013 VA examination is inadequate because the examiner did not identify the specific etiology of the Veteran's diagnosed sleep apnea.  However, such contention overstates the VA examiner's obligation in this matter, which is to provide a soundly reasoned opinion regarding nexus to service so that the Board may fairly adjudicate the claim.  The December 2013 examiner responded to both theories of service connection, noting that there was no evidence of apneic episodes during service and that the medical literature does not support a finding that exposure to Gulf War environmental hazards is an etiological factor for obstructive sleep apnea.  As already stated, the Board finds that the examination report is probative, persuasive evidence weighing against the Veteran's claim.

Furthermore, the Board requested that the VHA expert opine as to the specific etiology of the Veteran's sleep apnea.  In his opinion, the expert opined that the Veteran's sleep apnea was most likely the result of his significant weight gain following separation from service.  As the expert cited to medical studies and factual data in support of  his opinion, and the Board has found that the factual premise (of a substantial weight gain) is generally consistent with the record, the Board finds that the VHA expert opinion is probative, persuasive evidence against the Veteran's claim.

In sum, there is no competent (medical) evidence of record that relates the Veteran's obstructive sleep apnea to his active service or to any disease or injury therein.  The preponderance of the evidence is against this claim; therefore, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 55.  The appeal must be denied.


ORDER

Service connection for a disability manifested by sleep apnea is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


